         Case 1:19-cr-00395-PKC Document 69 Filed 03/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 27, 2020

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:     United States v. Ramon Ramirez,
                   S1 19 Cr. 395 (PKC)

Dear Judge Castel:

        The Government respectfully submits this letter pursuant to the District’s COVID-19
protocols in order to request that the parties be permitted to appear for the April 1, 2020 bail
hearing by telephone. The Government has conferred with Matthew Kluger, Esq., counsel to
defendant Ramon Ramirez, and he joins in the Government’s request. Further, Mr. Kluger waives
the defendant’s appearance under Rule 43(b)(3). For the Court’s awareness, the Government
intends to submit a written opposition to the defendant’s bail application in advance of the hearing.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _____/s/__________________________
                                              Celia V. Cohen
                                              Christopher D. Brumwell
                                              Assistant United States Attorneys
                                              (212) 637-2466 / 2477
